PER CURIAM.
We affirm the trial court’s order concluding that it lacked jurisdiction to grant Tampa Bay leave to amend following its entry of a final judgment dismissing all claims against the school board. However, because the court lacked jurisdiction, we remand with instructions that it strike the language in its order addressing the merits of Tampa Bay’s claims for money damages against the school board and the city. See Sorensen/Fletcher Construction Co. v. Grasso, 319 So.2d 194 (Fla. 4th DCA 1975).
GUNTHER, STONE, and FARMER, JJ., concur.